Title: To George Washington from William Barton, 28 August 1788
From: Barton, William
To: Washington, George



Sir,
Philadelphia, Augt 28th 1788.

Your Excellency may probably recollect that I had the honor of waiting on You, at the Winter-quarters of the Army, early in the year 1779, with letters from Mr Laurens and the late Genl Reed. Altho’ barely known, however, to You, I take the liberty of inclosing, for your own perusal, a short treatise on a subject little understood, or attended to, in this Country—namely, Heraldry or Blazon. This Essay, (the manuscript copy of which, subscribed with my name; I beg your acceptance of,) I have presumed to inscribe to Your Excellency.
When very young, I made myself acquainted with this science; and, notwithstanding it may be considered by some as a matter of amusement, rather than utility; I will venture to assert, that it is a study both pleasing & instructive, as well as innocent in its tendency. I am likewise persuaded, Sir, that Blazonry not only merits the notice of an inquisitive Mind, viewed merely as a speculative science; but, that Coat-Armour, the Object of it, may be rendered conducive to both public and private cases, of considerable importance, in this infant nation, now rising into

greatness: and I trust that your Excellency, to whom every true American looks up, as the guardian of your Country and Patron of its increasing glory, will concur with me in the sentiment, that every institution which may assist in promoting the great ends of Government, is worthy of public Attention.
I should not have been so sanguine, perhaps, in my ideas of the usefulness that may be derived from certain regulations, respecting Coat-armour, which might be established in this country, were it not for the flattering circumstance of Mr Secretary Thomson agreeing with me in opinion, on that head—When Congress were about to form an armorial Device for a Great Seal for the United States, that gentleman, with Dr A: Lee and Mr Boudinot, then delegates in Congress, did me the honor of consulting me on the occasion: and Mr Thomson, in a letter to me, dated in June 1782, compliments me on the “skill in Heraldic science,” that he is pleased to say, I displayed in the device for the Great Seal; which (he adds) “meets with general approbation.” In the same Letter he says, he had dipped so far into the elements of Heraldry, as to be satisfied, “that it may be applied by a State to useful purposes.”
I have endeavoured, in my little tract, to obviate the prejudice which might arise in some minds, against Heraldry, as it may be supposed to favor the introduction of an improper distinction of ranks. The plan has, I am sure, no such tendency; but is founded on principles consonant to the purest spirit of Republicanism and our newly proposed Fœderal Constitution. I am conscious of no intention to facilitate the setting up of any thing like an order of Nobility, in this my native Land: far from my mind, is such a design.
If your Excellency should think proper to favor me with the sanction of your name, in approbation of the Essay, I shall not only rest assured, that the principles therein advanced are perfectly consistent with those which an American Citizen ought to maintain; but shall deem it a great honor done to me, personally. I am, with the highest sentiments of Respect, Sir, Your Excellency’s most Obedt And most humble Servt

W. Barton

